DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
In the response dated 5/13/2022, the Applicant states:
Responsive to this restriction requirement and without admitting or acquiescing to any of the statements made in the Office Action, Applicant hereby elects Claims 1-16. Applicant understands that upon allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim. Applicant expressly reserves the right to pursue patent protection for the subject matters of the non-elected claims that are ultimately deemed withdrawn in divisional application(s). Applicant's election made herein should not be taken as a disclaimer or abandonment of subject matter.
Notice to Applicant
Claims 1 – 20 were originally presented.

In the response to restriction dated 5/13/2022, the following has occurred: Claims 1 – 16 have been elected; Claims 17 – 20 have been withdrawn.
Claims 1 – 20 are pending. Claims 1 – 16 are being considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1 – 16), which recite steps of
storing content related to a set of providers and sales data for the at least one pharmaceutical product;
determine a first score for each of the providers, wherein the first score is indicative of clinical capabilities;
determine a second score for each of the providers, wherein the second score is indicative of centralization of operations and decision-making;
plot the first score and the second score for each of the providers in a two-dimensional plot, wherein the two-dimensional plot comprises segmentation quadrants, and wherein each segmentation quadrant corresponds to a segmentation category;
identify the segmentation category of each provider from the plot;
generate a graphical representation of the segmentation categories; and
display the graphical representation to facilitate analysis of provider restrictions to a first pharmaceutical product.
These steps of claims 1 – 16, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  This is emphasized in the Abstract as, “A strategic decision support system is disclosed.” The strategic decision support system is explained in paragraph 10: (Emphasis added)
[0010] In one aspect, a strategic decision support system for filtering content received from a remote database coupled to a network is configured to provide a graphical user interface to enable strategic decision making to expand utilization of a product, wherein the strategic decision support system comprises a local client computer to generate access to content stored in the remote database, at least one filtering scheme, a set of selectable filters configured to filter the content stored in the remote database according to the at least one filtering scheme, and a remote server coupled to the local client computer via the network to analyze access restrictions to the product based on a selected filter and the at least one filtering scheme to generate a graphical user interface displayed on the local client computer, wherein the remote server is configured to analyze provider restrictions to the product, and wherein a provider restriction is a restriction that originates at a provider level.
Paragraph 76 describes what the invention improves:
[0076] Decision-support tools that provide evaluation metrics and increased transparency to payer, provider, and/or third party restrictions can improve a patient's access to helpful and/or necessary pharmaceutical products. A decision-maker may identify a source or sources of the restrictions as a payer-originating restriction, a provider-originating restriction, and/or a third party-originating restriction. Upon identifying the restrictive source(s), a decision-maker can further analyze and target the underlying concerns or origins of the restriction. For example, by determining a payer's relative quality of access by region and/or over time for a product and/or analog products, a decision-maker can target resources to the appropriate payers in an effort to reduce restrictions and increase access. Additionally, by identifying and categorizing/segmenting key providers for particular specialties, a decision-maker can target the appropriate providers in an effort to reduce restrictions and increase access. Furthermore, by determining pathway-participating providers for a particular specialty by region and/or over time, a decision-maker can target the appropriate pathways and/or APMs in an effort to reduce restrictions and increase access. These and other decision-support tools are further described herein. The comparisons, evaluation metrics, data, and/or graphical displays from the various tools described herein can improve decision-making processes and ultimately improve access of products to patients in need.
Notice that the invention is not directed toward a technical problem. The invention is a technological solution.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 – 13, 15, and 16, reciting particular aspects of how comparisons may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of server amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of storing content amounts to mere data gathering, recitation of filter amounts to selecting a particular data source or type of data to be manipulated, recitation of displaying  amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 13, 15, and 16, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 - 16; communicate to the remote, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determine a … score, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)))
Additional Elements:  
Databases – figure 1 #102, paragraphs 88, 89, and 97
Local device – figure 1 #110 (user systems), paragraphs 88 and 89
Server – figure 1, #104 (computing device), paragraphs 88 – 102
Display with graphical user interface – figure 1 #114 (output device), paragraphs 88 – 95
Regarding the filter, the Examiner notes that the filter is selected but not used within the Independent claims.  The dependent claims use the filter but the specifics are left out. This could be a manual filter and therefore is understood to be part of the abstract idea and not an additional element.  The invention applies the filter to technology.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 13, 15, and 16, additional limitations which amount to performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goodman et al., 	Pub. No.: US 2004/0128163	A set of coupled computerized systems with methods that can allow a health care practitioner preferably to track clinical data about a patient, to link diagnostic and procedural code charges at the point of care, and to exchange such data with clinicians responsible for the cross-coverage of management responsibilities
Bessette		Pub. No.: US 2013/0144641	Computer-based methods and systems are presented for measuring the quality of healthcare of an individual and for measuring the quality of care of a healthcare provider.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626